Filed 10/19/18; Certified for Publication 11/15/18 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                    THIRD APPELLATE DISTRICT
                                                     (Plumas)
                                                        ----




HIGH SIERRA RURAL ALLIANCE,

                  Plaintiff and Appellant,                                    C082315

         v.                                                           (Super. Ct. No. CV1400009)

COUNTY OF PLUMAS,

                  Defendant and Respondent.

         Encompassing more than 1.67 million acres, Plumas County (County) is
geographically large. As a matter of population, however, the County is small – with
only 20,007 residents. The County’s population actually shrank during the decade
between 2000 and 2010, when it experienced a net loss of 817 residents. Little future
population growth is expected. The California Department of Finance has estimated the
County’s population will remain under 21,000 until 2025, at which point the population
is expected to decline. This minimal expected population growth serves as a backdrop to
the County’s multi-year process of preparing a general plan update and accompanying




                                                          1
environmental impact report (EIR) under the California Environmental Quality Act (Pub.
Resources Code, § 21000 et seq.) (CEQA).1
       The general plan update and final EIR were adopted by the County’s board of
supervisors (Board) in December 2013. The general plan update expressed the aim of
focusing new population growth and housing construction to that within “planning areas”
in order to preclude urban sprawl and degradation of natural resources. Outside of the
planning areas, the County’s general plan update and final EIR expect little growth or
construction to occur in the foreseeable future.
       This case involves challenges by the High Sierra Rural Alliance (High Sierra) to
the County’s general plan update and the final EIR. All of High Sierra’s challenges
related to these documents’ treatment of possible growth outside of the County’s
planning areas. Specifically, High Sierra contends (1) the County’s general plan update
violates the California Timberland Productivity Act of 1982 (Gov. Code, § 51100 et seq.;
Stats. 1982, ch. 1489, § 2, p. 5750) (Timberland Act) by determining a residence or
structure on a parcel zoned as a timberland production zone is necessarily compatible
with timber operations, (2) the general plan update’s determination that a residence or
structure on a timberland production zone parcel is compatible with its designated use –
even in the absence of a requirement the residence or structure be “necessary to the
management of land zoned as timberland production” – violates Government Code
section 51104, (3) the County violated CEQA by failing to properly address the
potentially significant impacts of allowing construction of multiple buildings covering up
to two acres on a single parcel without any discretionary review or mitigation policies to
protect the environment, (4) the County’s EIR is defective because it did not properly




1      Undesignated statutory references are to the Public Resources Code.


                                             2
describe or disclose the potentially significant impacts of allowing new clustered
subdivision development in rural areas under general plan update policy number LU-
1.1.4, and (5) the County should be required to recirculate the final EIR because the
County added significant information regarding development after the close of the public
comment period.
       We conclude the County’s general plan update does not violate the Timberland
Act by failing to recite the statutory language in Government Code section 51104.
Government Code section 51104 suffices to supply the restrictions on residences and
structures on timberland production zone parcels. And the County’s EIR is not deficient
for lack of study regarding the effects of section 51104 on the construction of residences
and structures in timberland production zone parcels. We also conclude the EIR
adequately analyzed reasonably foreseeable development within the County, including
impacts that can be expected outside the planning areas. Steady to declining population
combined with policies designed to limit growth outside the planning areas supported the
EIR’s determination that little development would occur in the manner feared by High
Sierra. We agree with the trial court that the County reasonably crafted the EIR as “a
first-tier environmental document that assesses and documents the broad environmental
impacts of a program with the understanding that a more detailed site-specific review
may be required to asses future projects implemented under the program.”
       Accordingly, we affirm the judgment.
                                    BACKGROUND
                               Plumas County Geography
       Plumas County encompasses 2,613 square miles or 1,672,119 acres.
Approximately 65 percent of the County is comprised of public lands managed by the
United States Forest Service. Another 6 percent is owned and managed by state and
County agencies. Approximately 29 percent of the County is privately owned, and of the


                                             3
privately owned lands, 33.4 percent is located within the County’s planning areas. As a
consequence, “Plumas County has little direct control over much of the property within
its jurisdiction.” Development in the County is further constrained by the “rugged
topography [which] includes rivers, forests and mountainous terrain that are critical to the
County’s rural character.” Further, the County has imposed additional constraints in the
form of policies that preclude loss of wetlands and other sensitive habitats.
                           Plumas County Population Forecast
       Plumas County is populated by small communities ranging from fewer than 100 to
more than 4,000 residents. The City of Portola is the only incorporated city in the County
and has a population of 2,069 people. The 2010 United States census determined Plumas
was one of only three California counties to have experienced a net loss in population.
Between 2000 and 2010, the County had a net loss of 817 residents.
       The County’s EIR analysis relied on population growth statistics from the
California Department of Transportation (Caltrans). In 2009, Caltrans forecast
population growth for the County amounting to only 0.7 percent annually through 2050.
The California Department of Finance has projected a population increase to 20,741 by
2025, and then a decrease of population to 20,401 by 2035. On this basis, the draft EIR
noted that “[g]iven the historic county growth rate and the development patterns
established under the proposed project, it would be highly unlikely and next to impossible
for every parcel in the County to develop to its maximum potential within the 2035
planning horizon. Therefore, the [draft] EIR analysis focuses on growth that is
reasonably foreseeable to occur within the 2035 planning horizon.”
                                   General Plan Update
       In 1984, the County adopted a general plan that was not comprehensively updated
until efforts were begun in 2005 to formulate the general plan update that is the subject of
this appeal. The general plan update uses 2035 as a planning year horizon and addresses


                                             4
issues of existing and anticipated development within the County. The general plan
update is intended to provide the County’s overarching approach to development and “is
not intended to provide the level of detail that is found in an ordinance or special use
permit condition.”
         In 2011, the County completed an administrative draft plan. The administrative
draft plan proposed that most future development be focused within “planning areas,”
that are defined as “ ‘urban’ growth boundary for each Town, Community, Rural Place,
or Master Planned Community in the County. A Planning Area boundary encompasses
the existing developed land area (the core), potential land area (expansion area) available
for future growth of a Town or a Community. For Rural Places and Master Planned
Communities, the Planning Area boundary is also the core boundary because there is no
identified and mapped expansion area for these two community types.” By contrast,
“Rural Places are defined as having little to no public infrastructure and services.” The
administrative draft plan expressed an aim to “protect agricultural and ranching lands,
open space, and natural resources which include: grazing, forests, and wildlife habitat
lands, by not allowing land divisions intended for residential use to be developed in areas
which are not specifically designated as residential in the General Plan, for which
appropriate long-term planning has not been completed as outlined within the General
Plan.”
         As pertinent to the issues presented in this appeal, the County’s general plan
update declares that “[t]he County shall require future residential, commercial and
industrial development to be located adjacent to or within existing Planning Areas . . . .”
As the County’s final EIR explains, “[t]he assumption in both the General Plan Update
and Draft EIR that future growth will be focused within County Planning Areas was
based on a combination of historic development patterns (demonstrating a majority –
over 90% – of total issued building permits, of historic growth occurring within County


                                               5
Planning Areas) . . . .” The County determined that “only 88 parcels were created outside
of designated Planning Areas between the years 2000 and 2010. Of the total number of
building permits for dwelling units during that same period (1,656 permits), only 55
permits were issued outside designated Planning Areas.”
                   EIR Analysis of the County’s General Plan Update
       The County issued a draft EIR in support of the County’s general plan update.
Both the general plan update and the County’s EIR analysis encompassed the entirety of
the County’s geographic area. The County deemed its analysis a programmatic EIR
serving “as a first-tier environmental document that assesses and documents the broad
environmental impacts of a program with the understanding that a more detailed site-
specific review may be required to assess future projects implemented under the
program.”
       The general plan update and the County’s EIR “reflected land use patterns and
growth projections with a continued focus on growth within County Planning Areas.” To
this end, the general plan update “[d]irects new development to Planning Areas to support
future economic growth and facilitate the efficient provision of new infrastructure and
public services . . . .” The County’s assumption that “future growth will be focused
within County Planning Areas was based on a combination of historic development
patterns within Plumas County and existing General Plan policies, as well as new
objectives and policies that were developed after an extensive public involvement process
associated with the General Plan update. The County recognizes that some amount of
new development will occur outside these planning areas, though the amounts at issue are
likely to be very modest due to (i) historical trends and (ii) restrictive new (proposed)
policies.” Based on the data regarding past growth, the County’s EIR concluded most
future development will occur within the planning areas.




                                              6
                                   Procedural History
       The County developed the objectives for the general plan update through
substantial community input that included 10 public meetings, 15 citizen working group
sessions, and more than 20 work sessions with the County’s planning commission. The
County also held two public scoping sessions and a public comment session relating to
the draft EIR for the general plan update.
       In November 2011, the Board adopted the general plan update as the project
description for purposes of CEQA review. The County published a notice of preparation
in January 2012. Numerous comments were received on the draft EIR that was submitted
to the state clearinghouse for public review in November 2012. The County held a public
hearing on the final EIR in July 2013, which was continued to include another session for
public comments. The Board held a public hearing on the general plan update and final
EIR in November 2013. The County’s staff then prepared a supplemental report that was
deemed to be an addendum to the final EIR.
       In December 2013, the Board passed resolutions certifying the final EIR, adopting
the general plan update, making findings of fact under CEQA, and adopting a statement
of overriding consideration.
       In August 2015, High Sierra filed a petition for writ of mandate and complaint to
challenge the Board’s adoption of the general plan update and the final EIR. The trial
court heard the matter in February 2016, and denied the petition and complaint in its
entirety. The trial court determined the EIR’s project description was appropriate for a
first-tier environmental document, substantial evidence supported the conclusion that “the
County’s policies and mitigation measures in the EIR . . . will help reduce the severity of
any adverse environmental impacts of future projects,” the omission of maps from the
draft EIR did not constitute prejudicial error under CEQA, High Sierra “fail[ed] to state
valid grounds for recirculation” under CEQA, County Policy AG/FOR 8.9.1 does not


                                             7
conflict with the Timberland Act, and recirculation was not necessary for the addition of
building intensity standards to the final EIR.
       From the judgment of dismissal, High Sierra filed a timely notice of appeal.
                                       DISCUSSION
                                                 I
                          Timberland Protection Zone Challenge
       High Sierra raises two issues under the Timberland Act. The gravamen of
High Sierra’s arguments are not entirely clear because the statement of issues
presented does not match the gist of the argument provided in the opening brief. These
issues differ again from their presentation by High Sierra in its reply brief.2 In any
event, both arguments raised in the opening brief turn on the meaning of Government
Code section 51104. As we explain, we are not persuaded by either argument.
                                              A.
                           Principles of Statutory Construction
       In construing a statute, our primary goal “ ‘ “is to ascertain the intent of the
lawmakers so as to effectuate the purpose of the statute.” . . . We begin as always
with the statute’s actual words, the “most reliable indicator” of legislative intent,


2       For example, High Sierra’s reply brief presents for the first time another argument
that the discretionary nature of review of permitting residences on timberland production
zoned land is a project under CEQA that must be studied in an EIR. This argument is
forfeited. New arguments may not be raised for the first time in an appellant’s reply
brief. “ ‘Obvious considerations of fairness in argument demand that the appellant
present all of his [or her] points in the opening brief. To withhold a point until the
closing brief would deprive the respondent of his [or her] opportunity to answer it or
require the effort and delay of an additional brief by permission. Hence the rule is that
points raised in the reply brief for the first time will not be considered, unless good
reason is shown for failure to present them before.’ ” (Reichardt v. Hoffman (1997) 52
Cal. App. 4th 754, 764, quoting Neighbours v. Buzz Oates Enterprises (1990) 217
Cal. App. 3d 325, 335, fn. 8.)


                                                 8
“assigning them their usual and ordinary meanings, and construing them in context.” ’
(Even Zohar Construction & Remodeling, Inc. v. Bellaire Townhouses, LLC (2015)
61 Cal. 4th 830, 837–838.) If the words appear susceptible of more than one reasonable
construction, we look to other indicia of legislative intent, bearing in mind the
admonition that ‘[t]he meaning of a statute may not be determined from a single word
or sentence’ (Lungren v. Deukmejian (1988) 45 Cal. 3d 727, 735) and that apparent
‘ambiguities often may be resolved by examining the context in which the language
appears and adopting the construction which best serves to harmonize the statute
internally and with related statutes’ (Hsu v. Abbara (1995) 9 Cal. 4th 863, 871). (See
Poole v. Orange County Fire Authority (2015) 61 Cal. 4th 1378, 1393 (conc. opn. of
Cuéllar, J.) [‘[U]nderstanding whether [a statute’s] meaning is plain is not a project well
served by reading statutory provisions as isolated fragments’].)” (People v. Pennington
(2017) 3 Cal.5th 786, 795.)
                                             B.
         Whether the General Plan Update Conflicts with the Timberland Act
       High Sierra asserts the “County’s approval of the general plan update violates the
state Timber Law by determining that all residences must be treated as ‘compatible uses’
on [timberland production zone] parcels.” In High Sierra’s view, “[t]his categorical
determination that a residence or structure is a ‘compatible use’ on [timberland
production zone] lands is, however, contrary to state law, which requires the County to
make that decision on a case by case basis according to whether the residence is 1)
‘necessary for’ the management of land zoned as timberland production, see Govt. Code
§ 51104(h)(6); and 2) not otherwise incompatible with the underlying timber operations.”
(Italics omitted.) In support of the argument, High Sierra cites only two pages in the
administrative record: (1) the Board’s findings in support of the policy governing
minimum lot sizes for timber production zone land, and (2) the resulting policy adopted


                                              9
by the County’s Board. Having elected to contest only the extent to which these two
pages establish the County’s violation of the Timberland Act, we limit our review
accordingly. Upon examination, we conclude neither the findings nor the adopted policy
of these two pages conflicts with the Timberland Act.
    1. The Timberland Act
       The Timberland Act represents the Legislature’s declared intent “to fully
realize the productive potential of the forest resources and timberlands of the state,
and to provide a favorable climate for long-term investment in forest resources, it is
the policy of this state to do all of the following: [¶] (1) Maintain the optimum
amount of the limited supply of timberland to ensure its current and continued
availability for the growing and harvesting of timber and compatible uses. [¶]
(2) Discourage premature or unnecessary conversion of timberland to urban and other
uses. [¶] (3) Discourage expansion of urban services into timberland.” (Gov. Code,
§ 51102, subd. (a)(1)-(3).)
       The Timberland Act imposes mandatory restrictions on parcels zoned as
timberland production. Such parcels “shall be zoned so as to restrict their use to
growing and harvesting timber and to compatible uses.” (Gov. Code, § 51115.) To
this end, the Timberland Act provides that “[t]he growing and harvesting of timber on
those parcels shall be regulated solely pursuant to state statutes and regulations.” (Ibid.)
Even so, counties play a role under the Timberland Act because they are charged with
the duty to enforce the Timberland Act’s provisions. Government Code section § 51118
provides: “Land zoned as timberland production under this chapter shall be enforceably
restricted within the meaning of Section 3(j)[3] of Article XIII of the Constitution and the



3    Article XIII, section 3, subdivision (j), of the California Constitution provides:
“Immature forest trees planted on lands not previously bearing merchantable timber or


                                             10
restriction shall be enforced and administered by the city or county in a manner to
accomplish the purposes of that section and this chapter.” (Gov. Code, § 51118; see
also § 51116 [“The county or city may bring any action in court necessary to prohibit a
use not permitted with respect to land zoned as timberland production, including, but not
limited to, an action to enforce the zoning restrictions by specific performance or
injunction”].)
       In addition to the cultivation of timber stock, the Legislature has enumerated uses
for timberland production zoned parcels that are compatible with the intent of the
Timberland Act. These compatible uses are defined in subdivision (h) of Government
Code section 51104 that provides: “ ‘Compatible use’ is any use which does not
significantly detract from the use of the property for, or inhibit, growing and harvesting
timber, and shall include, but not be limited to, any of the following, unless in a specific
instance such a use would be contrary to the preceding definition of compatible use: [¶]
(1) Management for watershed. [¶] (2) Management for fish and wildlife habitat or
hunting and fishing. [¶] (3) A use integrally related to the growing, harvesting and
processing of forest products, including but not limited to roads, log landings, and log
storage areas. [¶] (4) The erection, construction, alteration, or maintenance of gas,
electric, water, or communication transmission facilities. [¶] (5) Grazing. [¶] (6) A
residence or other structure necessary for the management of land zoned as timberland
production.” (Italics added.)



planted or of natural growth on lands from which the merchantable original growth
timber stand to the extent of 70 percent of all trees over 16 inches in diameter has been
removed. Forest trees or timber shall be considered mature at such time after 40 years
from the time of planting or removal of the original timber when so declared by a
majority vote of a board consisting of a representative from the State Board of Forestry, a
representative from the State Board of Equalization, and the assessor of the county in
which the trees are located.”


                                             11
       High Sierra contends the County’s general plan update conflicts with the italicized
language in Government Code section 51104.
    2. The County’s General Plan Update Policies Regarding Timberland Usage
       The record demonstrates the Board was well aware timberland production zones
within the County are governed by the Timberland Act. In addressing the issue of
timberland production zones within the County, the Board adopted the planning
commission’s recommended findings, including the following:

       “Findings regarding Policy AG/FOR -8.9.1 Minimal Parcel Size for
       Timber Resource Lands

             “The Board finds a residence or other structure on land zoned as
             timberland production is a permitted use under the Act [GC 51104].
             A residence or other structure is a permitted use under the Plumas
             County Code [PCC 9-2.3202(b)(7)]. Implementation measure
             AG/FOR 13.b. permits those uses listed in the California Timberland
             Productivity Act of 1982, as well as other related and compatible
             uses that may be conditionally permitted. Compatible uses are those
             established by ordinance of the County and defined in the [general
             plan update] as ‘Uses that are capable of existing together without
             conflict. In terms of the California Timberland Productivity Act of
             1982, a compatible use is defined as any use which does not
             significantly detract from the use of the property for, or inhibit,
             growing and harvesting timber.’ A residence or a structure
             permitted uses with both uses allowed on a parcel 160 acres or
             larger, which is zoned Timber Production Zone. A residence or
             [structure][4] is a permitted use in Plumas County Code and
             considered a ‘compatible use’ by the County, it does not need to be
             established by Special Use Permit.”




4      Based on the language of Government Code section 51104, it appears the word
“structure” is inadvertently omitted from the Board’s adopted findings.


                                            12
       Based on these findings, the Board adopted policy 8.9.1 to confirm a residence or
structure on a parcel of land zoned for timberland production is a compatible use so long
as the parcel is at least 160 acres.

       “8.9.1 Minimum Parcel Size for Timber Resource Lands

               “The minimum parcel size for Timber Resource lands shall be 40
               acres. Timber Resource Lands include those lands identified as
               General Forest (Zoning District) and as Timberland Production Zone
               (Zoning District). Limitations provided by the zoning include a
               restriction of the allowable density of dwelling units in the
               Timberland Production Zone. Only parcels 160 acres in size or
               greater are allowed a residence or structure.”
       This policy is one of the two specific parts of the record that High Sierra
challenges. The other part of the record that High Sierra challenges is the Board’s
adoption of policy 8.9.2 to confirm timberland production zones be dedicated to
production of timberland and its compatible uses:

       “8.9.2 Compatible Uses for Timber Resource Lands

               “Timber Resource lands shall only be used for purposes that are
               compatible with timber production such as the production of other
               wood products, bio-mass, mineral resource extraction, grazing,
               recreation, carbon sequestration and wildlife habitat/migratory
               corridors.”
       Consequently, we proceed to consider how these policies in the County’s general
plan update relate to or conflict with the Timberland Act.

   Whether the General Plan Update Conflicts with the Timberland Act in
   Determining a Necessary Residence or Structure to be a Compatible Use
       High Sierra contends, “the County’s determination that a residence or structure is
a compatible use on [timberland production zoned] lands is contrary to the Timberland
Production Act.” High Sierra elaborates on its view that “the general plan update’s
categorical determination that a residence or structure is a ‘compatible use’ on



                                             13
[timberland production zoned] lands is . . . contrary to state law, which requires the
County to make that decision on a case by case basis according to whether the residence
is 1) ‘necessary for’ the management of land zoned as timberland production, see Govt.
Code, § 51104(h)(6); and 2) not otherwise incompatible with the underlying timber
operations.”
       The County largely agrees with High Sierra’s argument. Specifically, the County
notes the general plan update “does not change the County’s previous practice under the
1984 General Plan of allowing a residence necessary and compatible with the
management of 160 acres or greater parcels of [timberland production zoned] lands to be
approved in a ministerial process.” (Italics added.) The record supports the County’s
representation that the general plan update comports with the “necessary and compatible”
use definition of Government Code section 51104.
       During a public meeting, the County’s planning director, Randy Wilson,
informed the Board: “The language ‘structure if necessary for management of the
parcel’ is -- actually out of state law and current zoning code. The request is that –
that language is not necessary. Staff is supportive of ending that policy after the word
‘residence’ or striking ‘or structures if necessary for the management of the parcel.’ ”
Thus, the County’s planning director indicated the “necessary for management of the
parcel” requirement for a residence or structure on timberland production zoned land
was compelled by statute and therefore did not require redundant specification by the
general plan update. A further colloquy during the Board’s meeting showed the
understanding the general plan update was exactly coextensive with the Timberland Act
because Wilson indicated a change in the state law would necessarily change land use
in the County:
       “RANDY WILSON: It’s redundant to state law. So, we’re supporting removing
that one.


                                             14
       “COUNTY COUNSEL CRAIG SETTLEMIRE: But if state law were to change--
       “RANDY WILSON: It could change—”
       High Sierra does not identify anywhere in the general plan update or the EIR that
the County has adopted a policy of allowing residences and structures on timberland
production zoned land in violation of the Timberland Act. Instead, the general plan
update defers to the Timberland Act on the issue of compatible uses for timberland
production zoned lands. We reject High Sierra’s implication the general plan update
must recite the “necessary for the management of land zoned as timberland production”
language in subdivision (h) of Government Code section 51104. The County does not
have discretion to waive the requirements of the Timberland Act relating to compatible
uses. (Gov. Code, §§ 51104, 51115 [“The growing and harvesting of timber on those
parcels shall be regulated solely pursuant to state statutes and regulations”].)
       In reply to the County’s assurances it will follow state law to allow only
residences and structures necessary to the management of timberland production zoned
lands, High Sierra expresses doubt the County will really enforce this requirement in the
Timberland Act. Indeed, the gist of High Sierra’s concerns appears to be the County is
simply “disingenuous” about its intent to follow state law. This concern, however, does
not present a ripe claim for purposes of justiciability. High Sierra cites no evidence
County staff are ignoring the requirements of the Timberland Act under the general plan
update. And High Sierra has not presented a proper argument or record regarding the
manner in which the County assesses whether a residence or structure is necessary to the
management of timberland production zoned lands. A challenge to the County’s
implementation of its general plan is not yet ripe. (See Wilson & Wilson v. City Council
of Redwood City (2011) 191 Cal. App. 4th 1559, 1582 [rejecting as unripe claim regarding
possible condemnation of property when the city had not yet committed to any action
regarding the property].) And as to the claim the general plan update itself violates the


                                             15
Timberland Act, we determine High Sierra has not shown general plan update policies
8.9.1 or 8.9.2 conflict with state law.

   4. Whether the General Plan Update Conflicts with the Timberland Act in
   Determining a Residence or Structure to be Exempt from County Permitting
   Requirements
       High Sierra next contends the County’s general plan update conflicts with the
Timberland Act because the update provides, “residences may be permitted as a
ministerial use on [timberland production zoned] lands . . . .” More specifically,
High Sierra asserts that “the County must exercise discretionary authority to make
the required findings” under Government Code section 51104, subdivision (h), that
a residence or structure is necessary for the management of the timberland production
zoned parcel.
       Again, the County largely agrees. The County acknowledges it must make a
finding of necessity for any residence or structure to be constructed on timberland
production zoned lands. The record supports the County’s position in its briefing on
appeal. During the process of adopting the general plan update, County “[s]taff
confirmed that the County will continue to make the ‘required state law finding’ that a
residence be necessary for the management of the parcel.” The general plan update itself
declares, “Timberlands within a Timber Production Zone shall be regulated as to use and
subdivision as set forth in the Act.”
       However, as the County points out, the finding that a residence or structure is
necessary for the management of a timberland production zoned parcel is not an exercise
of discretion as used in the CEQA context. Under subdivision (h) of Government Code
section 51104, the County’s compatibility determination must rest on whether the
residence or structure is necessary and “does not significantly detract from the use of the
property for, or inhibit, growing and harvesting timber . . . .” This consideration of



                                             16
compatibility under the Timberland Act is not constrained, or even informed, by CEQA.
Under Government Code section 51119, the Timberland Act expressly exempts from
CEQA review any decision of a county board of supervisors to place parcels into
timberland production zones. Because placement of parcels into a timberland production
zone necessarily involves the state law’s authorization of residences and structures
necessary for the management of these parcels, the findings of compatibility are governed
solely by the Timberland Act.
       The statutory guidance given by the Timberland Act for determining whether a
residence or structure is necessary for the management of a timberland production zone
parcel is the reason why the discretionary review paradigm of CEQA analysis does not
apply. In Friends of Westwood, Inc. v. City of Los Angeles (1987) 191 Cal. App. 3d 259,
the court explained, “[t]he functional distinction between ‘ministerial’ and ‘discretionary
projects under CEQA.” (Id. at p. 272.) The Westwood court addressed the question,
“why it makes sense to exempt the ministerial ones from the EIR requirement.” (Ibid.)
“The answer is that for truly ministerial permits an EIR is irrelevant. No matter what the
EIR might reveal about the terrible environmental consequences of going ahead with a
given project the government agency would lack the power (that is, the discretion) to stop
or modify it in any relevant way. The agency could not lawfully deny the permit nor
condition it in any way which would mitigate the environmental damage in any
significant way. The applicant would be able to legally compel issuance of the permit
without change. Thus, to require the preparation of an EIR would constitute a useless—
and indeed wasteful—gesture.” (Ibid.)
       Consequently, we reject the argument advanced by High Sierra at oral argument to
the effect that the determination of whether a residence or structure is necessary for a
timberland production zoned parcel creates a new ministerial process that effectively
grants automatic approval of new housing in rural Plumas County. The Timberland Act


                                             17
limits residences and structures to only those that are necessary to the management of a
timberland zoned parcel. (Gov. Code, § 51104, subd. (h)(6).) The County must still
make a determination that the proposed structure is necessary within the meaning of
Government Code section 51104. Moreover, the County’s general plan limits structures
to only those parcels of timberland zoned parcels that are 160 acres in size or greater.
And the County requires that there be “no net loss” of timber resources in the
construction of the proposed structures. In short, the standard imposed by state law under
the Timberland Act does not – as High Sierra suggests – constitute a new effort by the
County to allow rural development on timberland zoned lands.
       Even so, once the County has made the finding a residence or structure is
necessary to the management of a timberland production zoned parcel, the Timberland
Act affords the County no discretion to stop or request modification of the proposed
residence or structure in order to mitigate environmental impacts. (§ 51104, subd.
(h)(6).) Consequently, we reject High Sierra’s contention the County is required to
engage in discretionary review under CEQA for proposed structures that are compatible
with timberland production zoned parcels as defined by Government Code section 51104,
subdivision (h).5




5       We are not called upon to interpret the criteria that might inform a finding of
necessity under Government Code section 51104, subdivision (h); the manner in which
the County can or should make such a finding; or the manner in which an enforcement
action can or should be brought to ensure compliance with Government Code
section 51104 for a specific, proposed residence or structure. As noted above, High
Sierra challenges the general plan update as itself violative of the Timberland Act. For
this reason, we do not address the contention regarding the manner in which a residence
or structure is found to be a compatible use under Government Code section 51104 as
argued by amici curiae, Plumas/Sierra Chapter of the Citizens’ Alliance for Property
Rights, Forest Land Owners of California, Central Coast Forest Association, and
Humboldt Coalition for Property Rights.


                                             18
                                             II
     EIR Analysis of Expected Development Outside the County’s Planning Areas
       High Sierra contends the County’s EIR in support of the general plan update “does
not assess the impacts of development occurring outside designated ‘Planning Areas’ . . .
.” High Sierra argues the general plan update invites “dwellings and structures that may
overlie up to two acres per parcel on a host of land use categories representing thousands
of parcels,” and that “the development potential of resource lands now eligible for
subdivision development under the new [general plan update] policy is enormous.”
High Sierra’s contentions are not supported by the reasonably foreseeable development
within the County, including impacts that can be expected outside the planning areas.
We conclude the EIR adequately addressed the impacts of development outside the
planning areas.
                                             A.
                                 Review of CEQA Claims
       As the California Supreme Court has explained, “In determining whether to grant
a petition for traditional mandamus on the ground that an administrative body failed to
comply with CEQA in making a quasi-legislative decision, the court may consider only
‘whether there was a prejudicial abuse of discretion. Abuse of discretion is established if
the agency has not proceeded in a manner required by law or if the determination or
decision is not supported by substantial evidence.’ (. . . § 21168.5.)” (Western States
Petroleum Assn. v. Superior Court (1995) 9 Cal. 4th 559, 568.)




       We also deny as unnecessary to the disposition of this opinion, High Sierra’s
request for judicial notice filed on June 7, 2017, and the County’s request for judicial
notice filed on February 21, 2017.


                                             19
       Here, High Sierra challenges the adequacy of the County’s EIR analysis in support
of its general plan update. “With narrow exceptions, CEQA requires an EIR whenever a
public agency proposes to approve or to carry out a project that may have a significant
effect on the environment. (§ 21100 [state agencies], § 21151 [local agencies],
Guidelines, § 15002, subd. (f)(1).)”6 (Laurel Heights Improvement Assn. v. Regents of
University of California (1988) 47 Cal. 3d 376, 390-391 (Laurel Heights I), fn. omitted.)
As the Laurel Heights I court noted, “The Legislature has made clear that an EIR is ‘an
informational document’ and that ‘[t]he purpose of an environmental impact report is to
provide public agencies and the public in general with detailed information about the
effect which a proposed project is likely to have on the environment; to list ways in which
the significant effects of such a project might be minimized; and to indicate alternatives
to such a project.’ (§ 21061; Guidelines, § 15003, subds. (b)–(e).)” (Laurel Heights I,
supra, 47 Cal.3d at pp. 390-391, italics added and fn. omitted.)
       The Laurel Heights I court elaborated that “an EIR must include an analysis of the
environmental effects of future expansion or other action if: (1) it is a reasonably
foreseeable consequence of the initial project; and (2) the future expansion or action will
be significant in that it will likely change the scope or nature of the initial project or its
environmental effects. Absent these two circumstances, the future expansion need not be
considered in the EIR for the proposed project. Of course, if the future action is not
considered at that time, it will have to be discussed in a subsequent EIR before the future
action can be approved under CEQA.” (Id. at p. 396, italics added.) “We do not require
prophecy. . . . Nor do we require discussion in the EIR of specific future action that is


6      Citations to Guidelines refer to title 14, sections 15000 and following, of the
California Code of Regulations that implement the provisions of CEQA. “These
Guidelines are binding on all public agencies in California.” (Guidelines, § 15000;
accord Laurel Heights I, supra, 47 Cal.3d at p. 391, fn. 2.)


                                               20
merely contemplated or a gleam in a planner’s eye. . . . A detailed environmental
analysis of every precise use that may conceivably occur is not necessary at this stage.”
(Id. at p. 398.) Consequently, our “[r]eview is confined to whether an EIR is sufficient as
an informational document. ‘The court must uphold an EIR if there is any substantial
evidence in the record to support the agency’s decision that the EIR is adequate and
complies with CEQA. [Citation.] [¶] CEQA requires an EIR to reflect a good faith
effort at full disclosure; it does not mandate perfection, nor does it require an analysis to
be exhaustive.” [Citation.]’ ” (El Morro Community Ass’n v. California Dept. of Parks
and Recreation (2004) 122 Cal. App. 4th 1341, 1349, quoting Defend The Bay v. City of
Irvine (2004) 119 Cal. App. 4th 1261, 1265.)
       Our review does not encompass “ ‘the correctness of the EIR’s environmental
conclusions, but only its sufficiency as an informative document. (Citizens of Goleta
Valley v. Board of Supervisors (1990) 52 Cal. 3d 553, 564 (Goleta Valley).) “We may not
set aside an agency’s approval of an EIR on the ground that an opposite conclusion
would have been equally or more reasonable. ‘Our limited function is consistent with the
principle that “The purpose of CEQA is not to generate paper, but to compel government
at all levels to make decisions with environmental consequences in mind. CEQA does
not, indeed cannot, guarantee that these decisions will always be those which favor
environmental considerations.” ’ [Citation.] We may not, in sum, substitute our
judgment for that of the people and their local representatives. We can and must,
however, scrupulously enforce all legislatively mandated CEQA requirements.”
(Ibid.)’ ” (North Coast Rivers Alliance v. Marin Municipal Water District Board of
Directors (2013) 216 Cal. App. 4th 614, 623, quoting Save Round Valley Alliance v.
County of Inyo (2007) 157 Cal. App. 4th 1437, 1447.)




                                              21
                                                B.
           Claim that the County has Failed to Disclose Foreseeable Rural Sprawl
          The gist of High Sierra’s arguments regarding the alleged inadequacies of the
County’s general plan update and EIR is that these documents invite unmitigated “rural
sprawl in the form of small subdivisions” that will result in thousands of new residences
and large structures outside of the designated planning areas. High Sierra contends, “the
EIR’s failure to acknowledge and address the rural sprawl that will foreseeably arise due
to the County’s new policies prevents any of these issues [affecting the environment]
from being effectively addressed in a coherent manner that informs and discloses to the
public the potential impacts of [the general plan update] over the next two decades.” We
are not persuaded.
          It is not enough that High Sierra might be able to present an interpretation of
policies adopted in the general plan update that allows developers to erect thousands of
new residences or structures. This is because “it has been held that an EIR is not required
to engage in speculation in order to analyze a ‘worst case scenario.’ ” (Napa Citizens for
Honest Government v. Napa County Bd. of Supervisors (2001) 91 Cal. App. 4th 342, 373,
quoting Towards Responsibility in Planning v. City Council (1988) 200 Cal. App. 3d 671.)
Although High Sierra imagines a worst case scenario for rural sprawl in Plumas County,
it does not demonstrate the County erred in relying on its experience and data showing
minimal growth outside the planning areas would occur in the reasonably foreseeable
future.
          To the contrary, the record discloses substantial evidence in support of the
County’s population growth and property development estimates. The County relied on
estimates formulated by the Department of Finance and Caltrans to determine the
County’s population may reasonably be expected to grow by only 0.7 percent annually
through 2050. In doing so, the County considered the timing and manner in which the


                                               22
Department of Finance and Caltrans estimates were formulated. The County also
compared these future population estimates with the census data showing the County’s
past population growth and contraction. High Sierra’s opening brief ignores these
forecasts of very limited population and development growth outside of the planning
areas the data and historical data support.
       Based on the minimal rate of growth forecast for Plumas County, the draft EIR
calculated that “full build-out resulting from implementation of the proposed project”
would require “over a three hundred year timeframe (year 2320).” This timeframe being
impracticable to study, the County studied the reasonably foreseeable effects of the
general plan update through the year 2035. Within the period ending in 2035, the draft
EIR noted full build-out is “highly unlikely and next to impossible for every parcel in the
County to develop to its maximum potential . . . .” Thus, the County’s EIR analysis
“focuses the impact analysis on reasonably foreseeable growth or that occurring during
the 2035 Planning Horizon.” (Italics added.)
       The County determined reasonably foreseeable growth will occur almost
exclusively within the planning areas. On this point, the County found, “[t]here was no
evidentiary basis or reason to assume an abrupt change in consumer preferences favoring
a growth shift outside of identified County Planning Areas going forward.” In addition to
basing this conclusion on population forecasts, this expectation was “confirmed during
the proposed project’s extensive public outreach process . . . .” This conclusion was
further supported by historic land use data showing that “only 88 parcels were created
outside of designated Planning Areas between the years 2000 and 2010. Of the total
number of building permits for dwelling units during that same period (1,656 permits),
only 55 permits were issued outside designated Planning Areas.” As the County noted,
this time period included a “boom” and recession in real estate development. The County
further noted that “most of the above-referenced 88 parcels . . . approved in the last


                                              23
decade could not be approved under the proposed General Plan Update due to a lack of
fire protection infrastructure . . . .” The requirement for fire protection infrastructure for
new development is set forth in general plan update policy number LU-1.1.4, regarding
which the County explained:
       “[P]roposed policies that would limit new subdivisions to areas that are served by
fire protection, which is one of the key criteria included in Policy LU-1.1.4. The policy is
provided below:

              “Policy LU-1.1.4 Land Divisions. The County shall ensure that
              zoning and subdivision regulations protect agricultural and ranching
              lands, open space, and natural resources which include: grazing,
              forests, and wildlife habitat lands, by not allowing land divisions that
              convert the primary land use to residential to be developed in areas
              which are not specifically designated as residential in the General
              Plan, for which appropriate long-term planning has not been
              completed as outlined within the General Plan. The County shall
              require the following findings for land divisions outside of Planning
              areas: [¶] The resulting development will have structural fire
              protection; [¶] Land division does not result in any conflict with
              zoning and density standards, and [¶] Any clustering of parcels
              does not convert the primary land use to residential and is part of an
              overall integrated plan for resource protection.

              “As the language of this policy makes clear, the [general plan
              update] would allow growth outside the Planning Areas, but would
              require fire protection for any subdivisions outside these areas,
              which will have the predictable effect of greatly limiting the number
              of subdivisions that could occur in remote areas. This new
              requirement, combined with landowners’ above-described historical
              tendencies to seek to develop lands within the Planning Areas,
              justifies the County’s expectation that the vast majority of new
              development will occur in the Planning Areas.” (Bold typeface and
              bullet points omitted.)
       Rather than seeing policy number LU-1.1.4 as restrictive in disallowing
development in the absence of structural fire protection infrastructure, High Sierra
contends this policy opens the floodgates to “residential subdivisions to be created on


                                              24
literally thousands of acres in agricultural, timber and mining lands located in remote
areas of the County.”
       We reject High Sierra’s interpretation of general plan update policy number LU-
1.1.4. This policy has the express aim of protecting rural areas “by not allowing
land divisions that convert the primary land use to residential . . . .” General plan
update policy number LU-1.1.4 imposes restrictions on residential development to
areas with existing structural fire protection infrastructure, consistent with all zoning
and density standards, and comport with a plan for resource protection. Nothing in
policy number LU-1.1.4 can be read to allow unmitigated development as envisaged
by High Sierra. Even if it could so be read, the record supports the County’s conclusion
that there is no evidence there will be any sudden demand for residential development
outside of the planning areas. In response to a comment on the draft EIR that “the
land use policies allow for an unlimited number of new communities outside of
Planning Areas in undisclosed locations,” the County stated there was “no data” to
support the concern.
       Even while concluding most future development would occur within the planning
areas, the County acknowledged some development would take place in outlying areas.
The final EIR explained, “The County recognizes that some amount of new development
will occur outside these planning areas, though the amounts at issue are likely to be
minimal due to (i) historical trends and (ii) restrictive new (proposed) policies . . . .”
However, the expected scope of this development is limited. As the County noted
that “[d]evelopable land within the County is limited. First, one must consider that
Plumas County has jurisdiction over less than 30 percent of the total land area within
the County boundaries. For example, the U.S. Forest Service manages approximately
65 [percent] of the lands in Plumas County, lands on which private development cannot
occur. As an additional constraint to development, much of Plumas County consists of


                                              25
landscapes that are identified for protection from development (see Policy COS-7.1.2),
such as ridgelines, hazard areas, wetlands, lakes, rivers and riparian corridors, forests
and other landscapes that are critical to the continuation of the County’s rural character
(see Policy COS-7.1). Policies requiring no net-loss of Wetland habitats/other sensitive
habitats (see policies COS-7.2.6 and COS-7.2.2), prohibiting uses that are incompatible
with long-term agricultural production (see Goal 8.2 and associated policies), and
requiring the preservation of visual resources (see policies COS-7.6.1 and COS-7.6.2)
are all examples of constraints on development that, when viewed in total (see previous
paragraph), limit where and how much development can occur on the private lands
within the County.”
       In its opening brief, High Sierra does not challenge the County’s conclusion that
population and growth in Plumas will be very modest for the reasonably foreseeable
future. High Sierra also does not acknowledge the County’s data and conclusion that no
reason for any abrupt change in growth from inside to outside the planning areas can be
discerned.
       In its reply brief, High Sierra asserts the County’s study of expected growth
includes an acknowledgement that some future vacation home development will
occur in Plumas. The assertion supports rather than undermines our conclusion the
County’s EIR properly defined the scope of the project by expressly noting some
development will occur outside the planning areas. The County’s EIR does not rest
on an assumption no vacation home development or other new construction will take
place outside the planning areas. Instead, the County accounted for this development
and concluded, based on the historical data and future projections, that this small
amount of development would be better analyzed in site specific manner than in a first
tier programmatic EIR.




                                             26
       We reject High Sierra’s repeated reliance on a working paper issued in 2010 by
Bruce M. Burger and Randy Carpenter titled, “Rural Real Estate Markets and
Conservation Development In the Intermountain West: Perspectives, Challenges and
Opportunities from the Great Recession.” The focus of the working paper was on
conservation development approaches that were “particularly relevant to areas in the
Northern Rockies.” Thus, the paper drew most of its data from Colorado, Montana, and
Idaho–to the exclusion of any cited data specific to Plumas County. Consequently, the
working paper does not cast doubt on the County’s data and experience that supported its
growth forecasts.
       In essence, High Sierra’s challenges to the sufficiency of the County’s EIR
analysis all rest on an unsupported assumption of rampant future growth in a County
where population is expected to begin shrinking during the project’s time period. As an
informational document, the County’s EIR is required to study only reasonably
foreseeable consequences of the general plan update. (Laurel Heights I, supra, 47 Cal.3d
at pp. 390-391.) CEQA does not require an agency to assume an unlikely worst-case
scenario in its environmental analysis. Here, the reasonably foreseeable lack of demand
and development supports our conclusion the EIR sufficed as an informational document
consistent with CEQA.
                                            IV
                             Failure to Recirculate the EIR
       High Sierra argues the “County violated CEQA by failing to recirculate the EIR
due to significant new information regarding the project and project EIR after the close of
public comment.” High Sierra’s argument appears to center on two assertions: (1) “The
[draft EIR] presented to the public presented future development as occurring solely
within the Planning Areas.” (2) “Recirculation is also required due to the Draft Plan’s




                                            27
and EIR’s failure to contain or disclose building intensity standards.” The arguments are
not persuasive.
                                             A.
                    CEQA Requirements for Recirculation of an EIR
       In evaluating High Sierra’s argument, we begin with the CEQA Guidelines
on recirculation of an EIR. On this point, subdivision (a) of Guidelines section 15088.5
provides: “A lead agency is required to recirculate an EIR when significant new
information is added to the EIR after public notice is given of the availability of
the draft EIR for public review under Section 15087 but before certification. As
used in this section, the term ‘information’ can include changes in the project or
environmental setting as well as additional data or other information. New
information added to an EIR is not ‘significant’ unless the EIR is changed in a
way that deprives the public of a meaningful opportunity to comment upon a substantial
adverse environmental effect of the project or a feasible way to mitigate or avoid
such an effect (including a feasible project alternative) that the project’s proponents
have declined to implement. ‘Significant new information’ requiring recirculation
include, for example, a disclosure showing that: [¶] (1) A new significant
environmental impact would result from the project or from a new mitigation
measure proposed to be implemented. [¶] (2) A substantial increase in the severity of
an environmental impact would result unless mitigation measures are adopted that
reduce the impact to a level of insignificance. [¶] (3) A feasible project alternative or
mitigation measure considerably different from others previously analyzed would
clearly lessen the significant environmental impacts of the project, but the project’s
proponents decline to adopt it. [¶] (4) The draft EIR was so fundamentally and
basically inadequate and conclusory in nature that meaningful public review and




                                             28
comment were precluded. (Mountain Lion Coalition v. Fish & Game Com.(1989) 214
Cal. App. 3d 1043).” (Guidelines, § 15088.5.)
       Subdivision (b) of Guidelines section 15088.5 provides that “[r]ecirculation is not
required where the new information added to the EIR merely clarifies or amplifies or
makes insignificant modifications in an adequate EIR.”
       Finally, we note that “[a] decision not to recirculate an EIR must be supported by
substantial evidence in the administrative record.” (Guidelines, § 15088.5, subd. (e);
Laurel Heights Improvement Assn. v. Regents of Univ. of Cal. (1993) 6 Cal. 4th 1112,
1132-1133.)
                                             B.
                                   Scope of the Project
       Underlying the assertion the draft EIR misrepresented “future development” is
High Sierra’s assumption the general plan update policies “explicitly create a new model
for clustered residential subdivisions outside of Planning Areas on resource production
lands throughout the County.” Based on its assumption of “the [general plan update’s]
authorization to allow development on hundreds of thousands of acres of resource lands
outside the Planning Areas,” High Sierra argues the EIR must be recirculated to allow
public comment on the rural sprawl invited by the general plan update. As we have
explained, however, High Sierra’s expectation of unmitigated rural sprawl is not
supported by the County’s history or the data presented in the EIR. Consequently, the
draft EIR did not misrepresent the scope of the project as limiting the vast bulk of future
development to that within the planning areas.
       We are not persuaded by High Sierra’s assertion that the County changed maps in
the final EIR without previously disclosing the new information. The record supports the
trial court’s finding that “[c]ertain maps showing outside Planning Areas were not
included until the [final EIR],” but that “throughout the [general plan update]/EIR


                                             29
process, everyone had access to other maps with land use designations for the entire
County.”
       More importantly, the scope of the project did not change between the draft and
the final EIRs in a manner that requires recirculation. Notably, the draft EIR disclosed
the nature and scope of development inside and outside the planning areas with specific
numbers. The draft EIR lists the “[a]llocation of future Plumas County dwelling units
and population growth by geographic and planning area.” Specific numbers of primary
and secondary homes are listed for inside and outside the planning areas of Almanor,
Indian Valley, and Mohawk Valley. Thus, while the draft EIR notes that
“[i]mplementation of the proposed project would result in the development of new urban
uses and infrastructure within the various Planning Areas of the County,” the EIR
expressly acknowledges that “[a]dditional development would occur on individual lots,
but on a more limited basis outside the various Planning Areas.”
                                              C.
                                  Building Intensity Standards
       High Sierra asserts the draft EIR did not contain building intensity standards
“for all but two land use designations.” On this basis, High Sierra argues the
incomplete disclosure of building intensity standards in the draft EIR requires
recirculation because the public did not have an opportunity to understand and
comment on this issue before the County issued its final EIR. We conclude
recirculation is not necessary.
       The draft general plan update addressed, in Table 1.3, the various “land use
designations and permissible densities” for various land uses such as single family
residential, suburban residential, rural residential, limited access rural residential.
Contrary to High Sierra’s characterization of Table 1.3, it did list maximum densities of
dwellings per parcel for every identified land use and gave additional details that clarified


                                              30
the maximums for each category of land use. Where High Sierra faults the draft general
plan update is that it lists maximum land coverage for only two land use categories:
single family residential and multiple family residential.
       In response to the draft EIR, High Sierra commented “that the General Plan
Update lacks building intensity standards.” The County responded that “[b]uilding
intensity standards have also been defined for a variety of open space uses. These
details are incorporated into Table 1.3 ‘Land Use Designations and Permissible
Densities’ of the Goals and Policies Report (beginning on page 42). Population and
housing build-out assumptions (see Tables 3-5, 3-6, and 3-9 in Chapter 3 ‘Project
Description’ of the Draft EIR) developed for the Draft EIR analysis were based on land
use acreages referenced in the correct land use maps and no further changes are necessary
to the Draft EIR.”
       The final general plan update and EIR thus included maximum land use coverages
for all remaining categories. This modification was submitted to the Board on
December 17, 2013, after the close of the public hearing period for the general plan
update. For residences, the modification added a 35-foot maximum height restriction.
For rural residential and limited access rural residential categories, a one-acre maximum
coverage restriction was imposed. And, for limited access rural residential, the
modification noted compatible uses and noted that “[e]xamples are animal husbandry,
horticulture and nurseries, wildlife management, hunting clubs, kennels and veterinary
services.”
       The modifications imposed only new restrictions on land use; no restrictions
disclosed in the draft general plan update were lessened. Nonetheless, High Sierra reads
the new restrictions as “permitting the construction of buildings overlying up to two acres
of land . . . on literally thousands of parcels covering a wide range of [general plan
update] land use designations from suburban residential to rural residential to agriculture


                                             31
to timber.” In other words, High Sierra views the new restrictions as an unmitigated
invitation for large-scale development of two-acre structures throughout the County. We
disagree.
       First, individual structures cannot exceed one acre. Second, the County’s
experience was that only 55 building permits were issued for dwelling units outside of the
planning areas for the decade between 2000 and 2010. During that same 10-year period,
only 88 new parcels were created outside the planning areas. The County further found
that “most of the above-referenced 88 parcels (including maps) approved in the last
decade could not be approved under the proposed General Plan Update . . . .” And, third,
the County found no evidence there would be a new demand for construction outside of
the planning areas.
       We are not persuaded the restrictions on maximum size in the revised building
intensity standards constituted “significant new information” that rendered the draft EIR
“so fundamentally and basically inadequate and conclusory in nature that meaningful
public review and comments were precluded.” To the contrary, the addition of maximum
sizes for various structures did not change the scope of the project in a rural county for
which the data shows fewer parcels and structures will be developed than even the small
number over the decade from 2000 to 2010. “Recirculation is not required where the new
information added to the EIR merely clarifies or amplifies or makes insignificant
modifications to an adequate EIR.” (Guidelines, § 15088.5, subd. (b).) The draft EIR did
not fail as an informational document and the County’s final EIR does not need to be
recirculated. Under Guidelines section 15088.5, subdivision (a), the addition of the
maximum sizes of structures did not constitute significant new information for this first-
tier environmental review.




                                             32
                                      DISPOSITION
       The judgment is affirmed. The County of Plumas shall recover its costs on appeal.
(Cal. Rules of Court, rule 8.278(a)(1) & (2).)



                                                              /s/
                                                 HOCH, J.



We concur:



          /s/
BLEASE, Acting P. J.



         /s/
MURRAY, J.




                                            33
Filed 11/15/18
                              CERTIFIED FOR PUBLICATION



             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                            (Plumas)
                                              ----


HIGH SIERRA RURAL ALLIANCE,

                 Plaintiff and Appellant,                        C082315

        v.                                               (Super. Ct. No. CV1400009)

COUNTY OF PLUMAS,                                      ORDER GRANTING REQUESTS
                                                          TO PUBLISH OPINION
                 Defendant and Respondent.
                                                       [NO CHANGE IN JUDGMENT]

      APPEAL from a judgment of the Superior Court of Plumas County, Stephen E.
Benson, Judge. Affirmed.

        Law Offices of Michael W. Graf and Michael W. Graf for Plaintiff and Appellant.

      REMY MOOSE MANLEY, JAMES G. MOOSE, L. ELIZABETH SARINE; and
R. CRAIG SETTLEMIRE, Plumas County Counsel, for Defendant and Respondent.

       Stoel Rives and Gregory Charles Gatto for Plumas/Sierra Chapter of the Citizens’
Alliance for Property Rights, Forest Land Owners of California, Central Coast Forest
Association, and Humboldt Coalition for Property Rights as Amici Curiae on behalf of
Defendant and Respondent.


BY THE COURT:
        The opinion in the above-entitled matter filed on October 19, 2018 was not
certified for publication in the Official Reports. For good cause it now appears the



                                               1
opinion should be published in the Official Reports and it is so ordered.
       There is no change in the judgment.




        /s/
MURRAY, Acting P. J.



           /s/
HOCH, J.




                                             2